IN THE SUPREME COURT OF THE STATE OF MONTANA
                                    NO. 84-104

EARL TAYLOR,
                   Petitioner,
         V.


HENRY RISLEY ,
                   Respondent
                      -         .
                                                        CLERK OF DUQREFtqE COURT
                                                           STATE OF' MONTANA
                                ORDER AND OPINION


PER CURIAM:
        Earl Taylor has filed herein a pro se petition for a
writ    of     habeas    corpus together with a brief               in support
thereof.
        The respondent has               filed a response thereto and              a
motion to deny the petition together with a memorandum in
support thereof.
        All have been examined and considered by the Court.
        It appears that petitioner was convicted of the crime
of robbery and the crime of second degree assault in the
Cascade County District Court in 1971 and was sentenced to
twenty years imprisonment and five years imprisonment respec-
tively to be serve consecutively.                   While serving these sen-
tences, petitioner escaped                from prison, was caught, pled
guilty        to    escape   and    on    January    30,   1975, received          a
three-year sentence to be served consecutively to the other
two sentences.
        In April        1977, petitioner was           released     on parole.
While     on       parole, petitioner was           apparently convicted of
burglary and theft in the State of Missouri and after serving
time there was returned to the Montana State Prison in Decem-
ber 1 9 8 1 at which time petitioner's parole was revoked and
3 2 4 days of good time allowances earned by petitioner while

on parole was likewise revoked.
         Petitioner's conviction of robbery and second degree
assault were affirmed on appeal by this Court.
         Petitioner has filed. four prior petitions brjth this
Court.        Two petitions were dismissed because they were filed
pro se while petitioner was represented by counsel who was in
the process of perfecting the appeal from the robbery and
assault convictions in Cascade County, Montana.              The third
petition for post-conviction relief was denied.               The last
prior petition was denied because section 4 6 - 1 8 - 4 0 1 ( 5 ) , MCA,
did not apply to petitioner and petitioner was directed to
exhaust his remedies within the prison system.
       Petitioner contends that his sentences began to run
concurrently when he was paroled, that his good time earned
while on parole was improperly revoked and that his good time
earned for attending self-help groups should be calculated
according to the statutes and regulations in effect at the
time of his convictions, and that failure to do so denies him
due process, equal protection and amounts to an ex post facto
application of the laws.
       Respondent denies each of petitioner's contentions.
         IT IS ORDERED:
         1.    Petitioner's   application   for   a   writ   of   habeas
corpus is denied for failure to state a claim on which habeas
corpus relief can be granted.
      The action of the Board of Pardons purporting to re-
lease petitioner on parole from all three consecutive sen-
tences was and is illegal.        All the time served, whether in
prison or on parole, applies only against the twenty-year
sentence for robbery, and petitioner has never begun serving
his sentence for second degree assault or escape.
      Petitioner has no standing to challenge the constitu-
tionality of section 46-18-401 (5), MCA, which became effec-
tive on July 1, 1977, and was prospective in operation.
Petitioner has not been paroled since that time.    The statute
does not apply to petitioner.
      Petitioner has suffered no detrimental effects from
application of   current statutes in calculating his      time
rather than the statutes existing at the time of his convic-
tion of the offenses, as the current statutes are more favor-
able to him than the former statutes.
      2.   The Clerk is directed to mail a true copy hereof to
petitioner personally, to the Attorney General and to the
County Attorney of Cascade County, Montana.
     DATED this 3/&   day of May, 1984.